DETAILED ACTION
This is the Office action based on the 16598167 application filed October 10, 2019, and in response to applicant’s argument/remark filed on October 3, 2022.  Claims 1-5, 7-8, 11-14 and 16-24 are currently pending and have been considered below. Applicant’s cancellation of claims 6, 9-10 and 15 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 11-14, 16-21 and 23-24 rejected under 35 U.S.C. 103 as obvious over Zhu et al. (U.S. PGPub. No. 20160247688), hereinafter “Zhu”, in view of Eason et al. (U.S. PGPub. No. 20180269070), hereinafter “Eason”, and Berry et al. (U.S. PGPub. No. 20160181116), hereinafter “Berry”, and Hudson et al. (U.S. PGPub. No. 20180286707), hereinafter “Hudson”:--Claims 1, 4, 13, 23: Zhu teaches a method of etching in a downstream plasma chamber ([0052], Fig. 1), comprisingforming a stack comprising alternate silicon oxide layers 203 and silicon nitride layers 202 on a substrate, the stack further comprises a mask layer 204 and a trench 205 extended through the stack  (Fig. 2A, [0049]), ;selectively etching the silicon nitride layers 202 from the sidewall of the trench 205 with respect to the silicon oxide layers 203 (Fig. 2b, [0050]), the etching (Fig. 1) comprising     i) loading the substrate into a process chamber, the process chamber is connected to a plasma region outside of the process chamber, wherein the plasma region is downstream from a remote plasma generator ([0029, 0040]);     ii) providing a silicon source upstream from a showerhead, which is upstream from the substrate, wherein the silicon source is in the plasma region  ([0031]);     iii) flowing a gas mixture comprising a fluorinating gas and an inert gas into the plasma region ([0034]), wherein the fluorinating gas may be SF6 gas (Claims 21, 34) and the inert gas may be nitrogen or argon ([0027]), then generate a plasma.([0035]), wherein the plasma may be generated by ICP ([0041]);     iv) selective etching the silicon nitride layers in a direction normal to the trench (Fig. 2B) by using the plasma ([0035]), wherein the selectivity may be controlled by plasma power, temperature, gas flow, etc. ([0043]);     v) optionally repeating the cycles comprising ii) – iv) a plurality of times (Fig. 1).         Zhu further teaches that “parameters such as plasma power and frequency, flow rates of fluidic silicon sources and gases used during the etch process, temperature, pressure, location of silicon sources, surface area of solid silicon sources, and composition of solid silicon sources may be controlled to reduce the amount of defects on the substrate, and achieve high etch selectivity of silicon nitride to silicon oxide, silicon and or other exposed substrate surface materials” ([0043]) and that “(p)rocess conditions for the method described with respect to FIG. 1 depend on the substrate size, substrate composition, amounts of etch chemistry, chamber volume, and types of plasma processing tools used” ([0045]) (emphasis added).  Therefore, the power, pressure, and the gas flows are result-effective variables.  In one embodiment, Zhu discloses a ICP power of about 1000W ([0092]).        Zhu further teaches that after selectively etching the silicon nitride layers, a defluorination step may be performed.  The selective etching and the defluorination step may be performed as taught in U.S. Patent Application No. 14/576020 ([0039, 0048]).  It is noted that U.S. Patent Application No. 14/576020 is published as Berry et al. (U.S. PGPub. No. 20160181116), hereinafter “Berry”.  Berry discloses that the etching selectivity continuously decreases from 1.1 to 0.4 as the RF power increases from 2000 W to 4000 W (Fig. 7), and  teaches that the plasma power during selective nitride etching may be 500-5000 W ([0051]).         Hudson, also directed to a method of plasma etching, teaches that the power to be applied is scaled linearly based on substrate area for additional substrates and/or substrates of other sizes, thereby maintaining a uniform power density delivered to the substrate ([0048]).            Therefore, one of ordinary skill in the art would be motivated, in routine experimentations, to use a low power, such as about 500 W, to generate the plasma in the invention of Zhu because Zhu teaches that the etching selectivity is higher at a lower power, and Berry teaches that selective etching of silicon nitride may be performed at about 500-5000W or to maintain a uniform power density when performing the etching on a substrate having a smaller size, as taught by Hudson.         It is noted that this overlaps the power range recited in claim 13 and 23.        Zhu is silent about a gas flow rate of the SF6 gas.  Berry teaches that the flow rates of gases depend on the size of the substrate, the type of plasma chamber, the power settings, vacuum pressure, dissociation rate of plasma source, and other factors ([0045]).            Eason, also directed to selective etching a silicon nitride layer with respect to a silicon oxide layer ([0010, 0013, 0018]), teaches that the selective etching may include a SF6 gas flow of 0-500 sccm, such as 100 sccm, and a Ar flow of 1000-5000 sccm, such as 2000 sccm, wherein the Ar is supplied as a carrier gas ([0056-0057]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the gas flow rates as taught by Eason for the selective etching the silicon nitride layer with respect to the silicon oxide layer in the invention of Zhu because Zhu teaches to use SF6 and Ar gas but is silent about the flow rates, and Eason teaches that such flow rates would be effective for such selective etching.  It is noted that this overlaps the range of argon:fluorine-containing precursor of greater than 1:2 and less than about 5:1.--Claim 3: Berry further teaches that the inert gas may be nitrogen ([0036]).--Claim 5: Zhu further teaches that the etching has selectivity of silicon nitride:silicon oxide at least 100:1 ([0047]).--Claim 7, 13, 23: In one embodiment Zhu teaches to use a pressure of at least 1 Torr and a ICP power of about 1000W ([0092]).  In another embodiment, Zhu teaches that the etching may have a pressure 1.5 Torr ([0083]).  Therefore,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, to use a pressure about 2 Torr in the invention of Zhu.--Claims 8, 24: Zhu further teaches that the etch process may be performed at 10-400°C, such as 200°C ([0045]), and further teaches that the temperature may be higher depending on the chamber volume, amount of gases, and plasma processing conditions ([0046]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to performed the etch process at about 200°C in the invention of Zhu.--Claims 11, 12, 14, 21: Zhu further teaches that the gas mixture may further comprise a hydrocarbon-containing gas ([0036]), wherein the hydrocarbon-containing gas form a polymer layer on the silicon oxide ([0038]).--Claims 2, 18, 19:  Zhu modified by Eason teaches etching the silicon nitride layer by repeating a plurality of etching cycle, as shown above.  Zhu is silent about the details of the repeating the cycles, and fails to teach that the repeating the cycles comprises halting the flow of the fluorinating gas for a first period and purging the process chamber with a purge precursor.       Berry teaches that after such selectively etching the silicon nitride layers as described in Zhu, a defluorination step may be performed ([0038-0054]), to increase etch selectivity for silicon nitride to silicon oxide ([0054]), wherein the defluorination step comprises pumping fluorine from the chamber by using an inert gas ([0055]).  Berry further teaches that the inert gas may be nitrogen ([0036]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to defluorinate the chamber by purging the chamber by using an inert gas after each cycle and before beginning the next cycle in the invention of Zhu because Zhu teaches to perform a defluorination step after selectively etching the silicon nitride layer may be performed as taught by Berry, and Berry teaches that such defluorination step, comprising pumping fluorine from the chamber by using an inert gas, would increase etch selectivity for silicon nitride to silicon oxide in subsequent selectively etching the silicon nitride layer.  --Claim 16: Although Zhu is silent about the number of cycles, since Berry teaches that the defluorination step after each cycle would improve the etch selectivity for silicon nitride to silicon oxide, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to repeat the cycles for as many times as possible, such as 10 cycles or more.--Claim 17:  In an embodiment Zhu teaches that the duration of the selective etching may be 45 seconds ([0096]).  It is noted that Zhu teaches that the repeating the cycle is optional.  With no repeating, the etching is performed 45 seconds, then the chamber is purged for the defluorination step.--Claim 20: Zhu further teaches that the etch process may be performed at 10-400°C, such as 200°C ([0045]), and further teaches that the temperature may be higher depending on the chamber volume, amount of gases, and plasma processing conditions ([0046]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to performed the etch process at about 200°C in the invention of Zhu.
Claim 22 rejected under 35 U.S.C. 103 as obvious over Zhu in view of Eason, Berry and Hudson as applied to claim 20 above, and further in view of Kanarik et al. (U.S. PGPub. No. 20210005472), hereinafter “Kanarik” :--Claim 22: Zhu modified by Eason and Berry teaches the invention as above.  Zhu further teaches that the trench has an aspect ratio at least 50:1 ([0028]).  Zhu fails to teach etching the silicon nitride layer by using a plasma comprising a PF5 gas.        Kanarik, also directed to selectively etching a silicon nitride layer with respect to a silicon oxide layer in a stack of alternate silicon oxide layers and silicon nitride layers ((Fig. 4A, [0043]), teaches that it would be beneficial for high aspect ratio dielectric etching to use gases with a high fluorine source, such as SF6 or PF5 ([0030]), because these gases readily fragment into F-containing small particles and passivate the sidewalls ([0024-0031, 0034]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use PF5 as an equivalent substitution for SF6 in the invention of Zhu because Kanarik teaches that either of them would advantageously passivate the sidewalls of high aspect ratio features. 

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts fail to teach the claimed flow rate ratio recited in claim 1, because Eason discloses a typical SF6 flow rate of 100 sccm and typical flow rate of argon of 2000 sccm, this argument is not persuasive.  Eason clearly teaches that the selective etching may include a SF6 gas flow of 0-500 sccm, such as 100 sccm, and a Ar flow of 1000-5000 sccm, such as 2000 sccm, wherein the Ar is supplied as a carrier gas ([0056-0057]).  This clearly overlap the claimed range.  --Regarding Applicant’s argument that the cited prior arts fail to teach the claimed pressure of 2 Torr, because although Zhu teaches to use a pressure at least 1 Torr, Zhu is replete with embodiments having a pressure of 1.5 Torr.  This argument is not persuasive.
      It is noted that a prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979). In this instance, that a single example/embodiment describes ranges that fall outside the claimed ranges is not sufficient to overcome the prima facie case of obviousness set forth by the Examiner.--Regarding Applicant’s argument that the cited prior arts fail to teach the claimed power of 500W, one of ordinary skill in the art would be motivated, in routine experimentations, to use a low power, such as about 500 W, to generate the plasma in the invention of Zhu because Zhu teaches that the etching selectivity is higher at a lower power, and Berry teaches that selective etching of silicon nitride may be performed at about 500-5000W or to maintain a uniform power density when performing the etching on a substrate having a smaller size, as shown above. --Regarding Applicant’s argument that the cited prior arts fail to teach the claimed temperature range, Zhu teaches that the etch process may be performed at 10-400°C, such as 200°C ([0045]), and further teaches that the temperature may be higher depending on the chamber volume, amount of gases, and plasma processing conditions ([0046]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to performed the etch process at about 200°C in the invention of Zhu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713